Citation Nr: 0505036	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-30 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel








INTRODUCTION

The veteran had recognized guerrilla service from February 
1943 to June 1946.  The appellant is the veteran's widow.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Manila, the 
Republic of the Philippines (RO), which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claim 
and obtained all relevant evidence designated by the 
appellant.

2.  The immediate cause of the veteran's death was 
cardiorespiratory arrest, the antecedent cause of death was 
chronic myocardial infarction, and the underlying cause of 
death was chronic bronchial asthma.  

3.  The service medical records show no evidence of any 
cardiovascular disease, to include hypertension and 
atherosclerotic heart disease, or lung disease, to include 
asthma; the veteran was not diagnosed with cardiovascular 
disease or asthma until decades after service; there is no 
competent medical opinion that links any cardiovascular 
disease or asthma to service.  

4.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

5.  The preponderance of the evidence is against a causal 
relationship between the veteran's fatal cardiorespiratory 
arrest, chronic myocardial infarction, or chronic bronchial 
asthma, and any incident of service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2003).  These 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the February 2003 rating decision, 
the September 2003 Statement of the Case, and letters sent to 
the appellant by the RO, adequately informed her of the 
information and evidence needed to substantiate her claim for 
service connection for the cause of the veteran's death, and 
complied with VA's notification requirements.  The Statement 
of the Case set forth the laws and regulations applicable to 
the appellant's claim.  Further, letters from the RO to the 
appellant dated in January 2003 and September 2003 informed 
her of the types of evidence that would substantiate her 
claim, that she could obtain and submit private evidence in 
support of her claim, and that she could have the RO obtain 
VA and private evidence if she completed the appropriate 
medical releases for any private evidence she wanted the RO 
to obtain.  In sum, the appellant was notified and aware of 
the evidence needed to substantiate her claim for service 
connection for the cause of the veteran's death, of the 
avenues through which she might obtain such evidence, and of 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals for 
Veterans' Claims (Court) held that, for claims filed before 
the enactment of the VCAA (November 9, 2000), a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  With respect to the present 
claim, VCAA notice was provided to the appellant in January 
2003, prior to the February 2003 rating decision.  

The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of her claim for service connection for cause of the 
veteran's death and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

As to the duty to tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)", the 
"fourth element" notice requirement from the language of 
38 C.F.R. § 3.159(b)(1), although the VCAA notice provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim and any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless, non-prejudicial error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, in a recent opinion, VA 
General Counsel held that section 5103(a) does not require VA 
to seek evidence from a claimant other than that identified 
by VA as necessary to substantiate the claim.  See VAOPGCPREC 
1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  As noted above, the RO contacted the appellant by 
January 2003 and September 2003 correspondence and asked her 
to identify all medical providers who treated the veteran for 
any and all death causing conditions.  In a letter informing 
her that her appeal had been certified to the Board, the RO 
informed her that she could submit additional evidence 
concerning her appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
her case, whichever came first.  The RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the appellant's claim, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant), 
contains competent evidence that the veteran's death causing 
conditions, or persistent or recurring symptoms of such 
conditions, may be associated with his period of military 
service; but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In the present case, the certificate of death shows that the 
veteran died in April 1988, more than 40 years after his 
separation from service.  The certificate of death lists the 
immediate cause of the veteran's death as cardiorespiratory 
arrest, the antecedent cause of death as chronic myocardial 
infarction, and the underlying cause of death as chronic 
bronchial asthma.  There is no competent evidence to suggest 
that the causes of his death were in any way related to any 
incident of his period of active duty.  At the time of his 
death, the veteran was not service-connected for any 
disability.  Under these circumstances, there is no duty to 
seek a medical opinion with regard to the claim on appeal.  
Duenas v. Principi, No. 03-1251 (U.S. Vet. App. December 15, 
2004); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

For all of the preceding reasons, VA has fulfilled its duties 
under VCAA for this appeal.

Factual Background

A certificate of death on file shows that the veteran died in 
April 1988 at the age of 66.  It is not indicated that he 
died at a hospital or clinic.  The immediate cause of the 
veteran's death was cardiorespiratory arrest, the antecedent 
cause of death was chronic myocardial infarction, and the 
underlying cause of death was chronic bronchial asthma.  No 
other diseases are noted on the death certificate.  

Service connection was not in effect for any disease or 
disability during the veteran's lifetime.  

The service records consist of the veteran's Affidavit for 
Philippine Army Personnel dated September 1942 and May 1946.  
These Affidavits note that, when completing the section 
pertaining to wounds and illnesses incurred, the veteran 
reported "none."  There is no indication in the veteran's 
service personnel records that he was a prisoner-of-war 
(POW); accordingly, the presumptive provisions that apply for 
former POWs with certain specified diseases (including 
cardiovascular disease) are not applicable.  

The appellant reported that the veteran had been in receipt 
of private treatment for pulmonary tuberculosis (PTB), 
pneumonitis, and "left atherosclerosis" in February 1987.  
Private treatment records include a March 1984 
electrocardiographic report which notes clinical diagnoses of 
mild hypertension and angina pectoris as well as an 
interpretation of "within normal limits."  These records 
also include a February 1987 radiologic report which reflects 
impressions of left PTB, left pneumonitis, and 
atherosclerosis.  

Statements from the appellant include her contention that she 
is entitled to Dependency and Indemnity Compensation (DIC) 
because, during World War II, the veteran experienced combat 
fatigue, malnutrition due to dietary deficiencies and chronic 
tropical diseases with no food and medicine from the federal 
government, cold injuries, infectious insect bites, and drank 
dirty water or "cruded" water for survival.  

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, certain chronic diseases, including 
cardiovascular disease, may be presumed to have been incurred 
in service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004). 

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2004); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

Analysis

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death.  

The death certificate shows that the immediate cause of the 
veteran's death was cardiorespiratory arrest, the antecedent 
cause of death was chronic myocardial infarction, and the 
underlying cause of death was chronic bronchial asthma.  
Service connection was not in effect for any disease or 
disability during the veteran's lifetime.  The service 
medical records are negative for any complaints, symptoms, 
objective findings or diagnoses related to cardiovascular 
disease, to include hypertension and atherosclerotic heart 
disease, or lung disease, to include bronchial asthma.  The 
post-service medical evidence of record does not show that 
the veteran suffered from his death causing disorders until 
decades after his separation from service.  There is no 
competent evidence that suggests a nexus between either the 
veteran's fatal heart or lung disease with any incident of or 
finding recorded during service.  

The Board acknowledges the appellant's assertion that she is 
entitled to DIC because, during his period of military 
service, the veteran experienced combat fatigue, malnutrition 
due to dietary deficiencies and chronic tropical diseases 
with no food and medicine from the federal government, cold 
injuries, infectious insect bites, and drank dirty water or 
"cruded" water for survival.  However, there is no medical 
evidence to support a finding of a causal relationship 
between the veteran's death and any incident of service.  As 
a layperson, the appellant is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As a result, her 
assertions are not probative to the issue of whether there is 
a nexus between his fatal heart or lung disease and service.  

In view of the foregoing, service connection for the cause of 
the veteran's death is not warranted.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

The appellant's claim for service connection for the cause of 
the veteran's death is denied.



_______________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


